DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/14/2022 has been entered. Claims 1, 3-7, and 9-21 remain pending in the application and claims 2 and 8 are cancelled. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 10/13/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03/14/2022, with respect to the rejection(s) of claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shelton 184/Node-Langlois/Shelton 693 and Shelton 184/Node-Langlois/Shelton 693/Barral 248 (see rejections below with regard to the surgical hub limitation).
With respect to the argument on page 7 last paragraph of Applicant’s “Remarks,” the Applicant states that Shelton 184 and Shelton 693 are not obvious to combine since one is a surgical stapler and the other is a clip applier. The motions of a surgical stapler and a clip applier are similar, as both are performing a crimping/clamping motion to operate the device. Additionally, both devices are common in surgery and the steps of receiving data, gathering data, analyzing data, and adjusting operation are common in the surgical device art and one of ordinary skill in the art would look to a surgical stapler’s operation and find that to be similar to a surgical clip applier. Paragraph 93 of Shelton 693 discusses the use of robotic arms selectively engaged with an end effector of a clip applier or, alternatively, any suitable end effector, such as the end effector of a surgical stapler. Therefore, the two instruments are related and the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US PGPub 2016/0256184) in view of Node-Langlois et al. (US PGPub 2008/0235052) in view of Shelton, IV et al. (US PGPub 2014/0005693), hereinafter known as “Shelton 184,” “Node-Langlois,” and “Shelton 693”, respectively.
With regards to claim 1, Shelton 184 discloses a method (Figures 30, 43-44, 76-78E) for adjusting the operation of a surgical instrument using machine learning (paragraphs 425 and 720) in a surgical suite, wherein said method comprises: 
where the data is gathered during a surgical procedure (paragraph 425 - endosurgical instruments can generate, monitor and process a substantial amount of data during their use in connection with a surgical procedure), wherein the surgical procedure includes the use of a surgical instrument configured to perform a crimping stroke to a patient (according to Merriam-Webster, crimp is defined as a to pinch or press together, and in paragraph 514 - the surgical instrument is used for clamping and compressing the jaws, which is identical to a crimping stroke), wherein the data gathered during the surgical procedure comprises properties of the patient tissue (paragraph 368), and wherein the properties of the patient tissue are determined based on a force required to perform the crimping stroke (paragraph 514); 
analyzing the gathered data to determine an appropriate operational adjustment of the surgical instrument (figure 30 – 4018 and 4020; paragraphs 368-382); and 
adjusting the operation of the surgical instrument to improve the operation of the surgical instrument (figure 30 – 4022; paragraphs 368 and 382).
Shelton 184 is silent to receiving data from a surgical hub.
However, Node-Langlois, in the same field of endeavor, teaches (Figure 4) receiving data from a surgical hub 414 (paragraph 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shelton 184 to include the surgical hub as taught by Node-Langlois for the purpose of implementing a communication protocol to control communications and efficiently transfer and receive data coupled to the network (paragraph 56 of Node-Langlois).
	Shelton 184/Node-Langlois are silent to the surgical instrument being a clip applier comprising a crimping drive configured to perform a crimping stroke to crimp a clip around the tissue of a patient.
	However, Shelton 693, in the same field of endeavor, teaches (Figures 1-4 and 27) using a clip applier (100) comprising a crimping drive (180) configured to perform a crimping stroke (Paragraph 79 - crimping stroke is full range of motion of jaws 123a,b) to crimp a clip around the tissue of a patient.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shelton 184/Node-Langlois to be used with a clip applier as taught by Shelton 693 for the purpose of applying a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Paragraph 70 of Shelton 693). The operation steps are generally obvious to one of ordinary skill in the art and would be obvious to combine the steps from a surgical stapler to the steps of a surgical clip applier, both instruments operate in the similar motions of crimping/clamping and are essential in surgery.
With regards to claim 3, the modified method of Shelton 184/Node-Langlois/Shelton 693 disclose wherein the clip applier is attached to a surgical robot (Shelton 184: paragraph 247) and is configured to be operated manually by a clinician.
With regards to claim 4, the modified method of Shelton 184/Node-Langlois/Shelton 693 disclose wherein adjusting the operation of the clip applier comprises adjusting a length of the crimping stroke of the crimping drive (Shelton 184: paragraph 513-514 – “the gap distance rate of change can vary because tissue has non-uniform resiliency. For example, certain tissue types may initially show rapid compression, resulting in a faster rate of change. However, as tissue is continually compressed, the viscoelastic properties of the tissue can cause the rate of change to decrease until the tissue cannot be compressed further, at which point the gap distance will remain substantially constant. The gap decreases over time as the tissue is squeezed between the anvil 8306 and the staple cartridge 8304 of the end effector 8040”).
With regards to claim 5, the modified method of Shelton 184/Node-Langlois/Shelton 693 disclose the wherein adjusting the operation of the clip applier comprises adjusting a speed of the crimping stroke of the crimping drive (Shelton 184: paragraphs 359 and 373 –”if the clamp load is at a suitable level but drops under minimum during firing, the instrument 10 can adjust the speed of the motor or warn the user”).
With regards to claim 6, the modified method of Shelton 184/Node-Langlois/Shelton 693 disclose wherein the gathered data comprises existing patient information based on previous operations (Shelton 184: paragraph 439 – tissue identification can be performed, based on historical, actual or expected tissue properties).
Claims 7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton 184/Node-Langlois/Shelton 693, and further in view of Barral et al (US PGPub 2018/0065248), hereinafter known as Barral ‘248.
With regards to claim 7, Shelton 184 discloses a method (Figures 30, 43-44, 76-78E) for adjusting control parameters of a surgical instrument via machine learning (paragraphs 425 and 720), wherein said method comprises: 
wherein the data is gathered during surgical procedures (paragraph 425 - endosurgical instruments can generate, monitor and process a substantial amount of data during their use in connection with a surgical procedure), wherein the surgical procedures include the use of a surgical instrument configured to perform a crimping stroke to a patient (according to Merriam-Webster, crimp is defined as a to pinch or press together, and in paragraph 514 - the surgical instrument is used for clamping and compressing the jaws, which is identical to a crimping stroke), wherein the gathered data comprises tissue properties (paragraph 368) determined based on a force required to perform the crimping stroke (paragraph 514); 
evaluating the gathered data to determine the appropriate operation of the surgical instrument (figure 30 – 4010, 4012, 4014); 
operating the surgical instrument (figure 30 – 4026; paragraphs 377 and 381), 
monitoring the operation of the surgical instrument (figure 30 – 4018 and 4020; paragraphs 368-382), wherein monitoring the operation of the surgical instrument comprises measuring forces (paragraph 368 – voltage, current, tissue pressure, torque) with the surgical instrument during said crimping stroke; 
determining if the operation of the surgical instrument needs to be adjusted based on the forces measured within the drive (paragraphs 377 and 381); and 
adjusting the operation of the surgical instrument (figure 30 – 4022; paragraphs 368 and 382).
Shelton 184 is silent to receiving data from a surgical hub.
However, Node-Langlois, in the same field of endeavor, teaches (Figure 4) receiving data from a surgical hub 414 (paragraph 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shelton 184 to include the surgical hub as taught by Node-Langlois for the purpose of implementing a communication protocol to control communications and efficiently transfer and receive data coupled to the network (paragraph 56 of Node-Langlois).
Shelton 184/Node-Langlois are silent that the surgical instrument is a clip applier comprising a crimping drive configured to perform a crimping stroke to crimp a clip around the tissue of a patient.
	However, Shelton 693 teaches (Figures 1-4 and 27) using a clip applier (100) comprising a crimping drive (180) configured to perform a crimping stroke (Paragraph 79 - crimping stroke is full range of motion of jaws 123a,b) to crimp a clip around the tissue of a patient.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shelton 184/Node-Langlois to be used with a clip applier as taught by Shelton 693 for the purpose of the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Paragraph 70 of Shelton 693). The operation steps are generally obvious to one of ordinary skill in the art and would be obvious to combine the steps from a surgical stapler to the steps of a surgical clip applier, both instruments operate in the similar motions of crimping/clamping and are essential in surgery.
	The modified method of Shelton 184/Node-Langlois/Shelton 693 are silent wherein the gathered data comprises tissue properties determined during a previous surgical procedure, as well as evaluating the gathered data to determine the appropriate operation of the clip applier in a subsequent surgical procedure.
	However, Barral ‘248 teaches wherein the gathered data comprises tissue properties determined during a previous surgical procedure (Paragraph 19 – preoperative medical images, a patient’s medical history), as well as evaluating the gathered data to determine the appropriate operation of the clip applier in a subsequent surgical procedure (Paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shelton 184/Node-Langlois/Shelton 693 to include using information from a previous surgical procedure and determining the appropriate operation of the clip applier in a subsequent surgical procedure as taught by Barral ‘248 for the purpose of allowing a surgeon to be warned of potential errors based on previously gathered behaviors (Paragraph 22 of Barral ‘248).
	With regards to claim 9, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein adjusting the operation of the clip applier comprises adjusting a control program configured to operate a motor (Shelton 184: paragraph 359).
With regards to claim 10, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein the motor (Shelton 693: Paragraph 85) mechanically advances the crimping drive (Shelton 693: motor operates firing drive 160 which operates firing nut 163 which advances crimping drive 180), and wherein the adjustment comprises changing a length of the crimping stroke of the crimping drive (Shelton 184: paragraph 513-514 – “the gap distance rate of change can vary because tissue has non-uniform resiliency. For example, certain tissue types may initially show rapid compression, resulting in a faster rate of change. However, as tissue is continually compressed, the viscoelastic properties of the tissue can cause the rate of change to decrease until the tissue cannot be compressed further, at which point the gap distance will remain substantially constant. The gap decreases over time as the tissue is squeezed between the anvil 8306 and the staple cartridge 8304 of the end effector 8040”).
With regards to claim 11, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein the motor (Shelton 693: Paragraph 85) mechanically advances the crimping drive (Shelton 693: motor operates firing drive 160 which operates firing nut 163 which advances crimping drive 180), and wherein the adjustment comprises adjusting a speed (Shelton 184: paragraphs 359 and 373 –”if the clamp load is at a suitable level but drops under minimum during firing, the instrument 10 can adjust the speed of the motor or warn the user”) of the crimping stroke of the crimping drive
With regards to claim 12, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein determining if the operation of the clip applier needs to be adjusted is based on anticipated crimping stroke length and actual crimping stroke length (Shelton 184: figure 44 – 5174; paragraphs 438-439).
With regards to claim 13, Shelton 184 discloses a method (Figures 30, 43-44, 76-78E) for adjusting control parameters of a surgical instrument, wherein said method comprises: 
evaluating the gathered data to determine the appropriate operation of the surgical instrument (figure 30 – 4010, 4012, 4014); 
gathering data during surgical procedures (paragraph 425 - endosurgical instruments can generate, monitor and process a substantial amount of data during their use in connection with a surgical procedure), wherein the data gathered during the operation comprises a force required to perform a crimping stroke (according to Merriam-Webster, crimp is defined as a to pinch or press together, and in paragraph 514 - the surgical instrument is used for clamping and compressing the jaws, which is identical to a crimping stroke) around the tissue of the patient (paragraphs 368 and 514); 
determining if the operation of the surgical instrument needs to be adjusted based on the data gathered (paragraphs 377 and 381); and 
adjusting the operation of the surgical instrument based on the data gathered (figure 30 – 4022; paragraphs 368 and 382).
Shelton 184 is silent to receiving data from a surgical hub.
However, Node-Langlois, in the same field of endeavor, teaches (Figure 4) receiving data from a surgical hub 414 (paragraph 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shelton 184 to include the surgical hub as taught by Node-Langlois for the purpose of implementing a communication protocol to control communications and efficiently transfer and receive data coupled to the network (paragraph 56 of Node-Langlois).
Shelton 184/Node-Langlois are silent that the surgical instrument is a clip applier.
	However, Shelton 693 teaches (Figures 1-4 and 27) using a clip applier (100) in a surgical robot.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shelton 184/Node-Langlois to be used with a clip applier as taught by Shelton 693 for the purpose of the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Paragraph 70 of Shelton 693). The operation steps are generally obvious to one of ordinary skill in the art and would be obvious to combine the steps from a surgical stapler to the steps of a surgical clip applier, both instruments operate in the similar motions of crimping/clamping and are essential in surgery.
	The modified method of Shelton 184/Node-Langlois/Shelton 693 are silent wherein the gathered data during a first surgical procedure, can be evaluated to determine the appropriate operation of the clip applier in a subsequent surgical procedure.
	However, Barral ‘248 teaches wherein the gathered data during a first surgical procedure can be used to evaluate the appropriate operation of the clip applier in a subsequent surgical procedure (Paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shelton 184/Node-Langlois/Shelton 693 to include using information from a previous surgical procedure and determining the appropriate operation of the clip applier in a subsequent surgical procedure as taught by Barral ‘248 for the purpose of allowing a surgeon to be warned of potential errors based on previously gathered behaviors (Paragraph 22 of Barral ‘248).
With regards to claim 14, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein the data gathered during the first surgical procedure includes patient biometric data (Shelton 184: paragraph 716).
With regards to claim 15, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein the data gathered during the first surgical procedure includes the locations (Shelton 184: paragraph 513 – jaw gap distance) of surgical clips (Shelton 693: Paragraph 70 – clips are applied to tissue within a surgical site in the patient) placed within the patient during the first surgical procedure. Because Shelton 184 discloses that the locations can be data gathered, applying this information to the location of where the clips of Shelton 693 are inserted into the patient would result in meeting the limitations of this claim.
With regards to claim 16, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein the operation of the clip applier comprises grasping patient tissue without crimping a clip (Paragraph 79 of Shelton 693).
With regards to claim 17, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein (Figures 1-4 and 27 of Shelton 693) the clip applier comprises a crimping drive (180 of Shelton 693) configured to perform a plurality of crimping strokes (Paragraph 82 – process can be repeated of Shelton 693).
With regards to claim 18, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein the force required to perform a crimping stroke comprises a force on the crimping drive during a crimping stroke (Shelton 184: paragraphs 514-515; Shelton 693: Paragraph 1 – clamping force is applied during crimping stroke). Because Shelton 184 discloses that the forces can be measured, applying this information to the force on the crimping drive of Shelton 693 would result in meeting the limitations of this claim.
With regards to claim 19, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein the data gathered during the operation of the clip applier in the subsequent surgical procedure comprises a speed of the crimping drive during a crimping stroke (Shelton 184: paragraphs 359 and 373 –”if the clamp load is at a suitable level but drops under minimum during firing, the instrument 10 can adjust the speed of the motor or warn the user”).
With regards to claim 20, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein adjusting the operation of the clip applier based on the data gathered during the subsequent surgical procedure comprises adjusting the force transmitted to the crimping drive during the crimping stroke (Shelton 184: paragraphs 514-515 – adjustment of force).
With regards to claim 21, the modified method of Shelton 184/Node-Langlois/Shelton 693/Barral ‘248 disclose wherein adjusting the operation of the clip applier based on the data gathered during the subsequent surgical procedure comprises adjusting the speed of the crimping drive during the crimping stroke (Shelton 184: paragraphs 359 and 373 –”if the clamp load is at a suitable level but drops under minimum during firing, the instrument 10 can adjust the speed of the motor or warn the user”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        06/01/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771